Citation Nr: 1451738	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-31 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1940 to April 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims his cardiovascular disease is due to the medication he took for his service-connected low back disability.

In an August 1993 statement, a private physician stated the Veteran's history was extremely suggestive of ischemic heart disease, which was perhaps precipitated by an allergic reaction to cephradine.  

A VA physician reviewed the Veteran's record in February 2012.  He noted it was apparent that the Veteran had been prescribed NSAIDs for a period "on up to over 6 months at a time from 1985 to 1992."  The physician commented that NSAIDs can have a variety of effects on cardiovascular disease.  He stated they might interfere with the beneficial antiplatelet effects of aspirin, increase blood pressure, increase the risk of adverse cardiac events unrelated to their effect on aspirin and can exacerbate heart failure.  He opined that the Veteran's heart disease was at least as likely as not to have been exacerbated by NSAID therapy.  (The physician added that NSAID administration was not the sole cause of the Veteran's heart disease.)  

Another VA physician reviewed the Veteran's records in June 2012.  He noted the Veteran did not have objective evidence of coronary artery disease diagnosed while he was on NSAID therapy.  In fact, the first cardiac event occurred years after the cessation of NSAID therapy.  He noted that stress tests in 1993 were unremarkable and did not indicate ischemic heart disease.  The physician concluded there was no causal evidence that NSAIDs promoted atherosclerosis or plaque rupture.  He stated the Veteran was in his 70's when he had his first catheterization revealing evidence of coronary artery disease, and noted that given the Veteran's age, gender and several vascular risk factors, coronary artery disease was highly prevalent in that population.  The physician concluded it was less likely than not that NSAID therapy contributed to the development of the Veteran's subsequent diagnosed coronary artery disease than his intrinsic risk of developing coronary artery disease by genetic effects from well-described risk factors.  

In a statement dated in July 2012, the Associate Chief of Medicine of a VA facility stated the Veteran was intolerant of NSAIDs, and they might have contributed to his cardiac issues.  She noted that NSAIDs have been shown to interfere with the beneficial effects of aspirin for the prevention of cardiovascular events, and their usage increases the risk of adverse cardiovascular events.  Thus, she opined the Veteran's history of NSAID use could have contributed to his heart problems.  

The Veteran's private physician, K.N. Ayala, M.D., wrote in January 2012 that the Veteran had coronary artery disease, and that he had used nonsteroidals in the past.  He noted there was definite literature available indicating that all groups of nonsteroidals can increase the risk of cardiovascular events.  

The Veteran's claim has been denied, in part, on the basis that Dr. Ayala failed to provide support for his opinion.  He did state there is medical literature that supports his conclusion, and that he could provide additional information.  It is argued that VA should have contacted Dr. Ayala to afford him opportunity to provide rationale and  supporting documentation.

Accordingly, the case is REMANDED for the following:

	(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact Dr. Ayala and request that he expand on the opinion he has submitted, specifically indicating (with rationale provided, and including the supporting medical literature offered) whether or not it is his belief that the Veteran's use of NSAIDs contributed to cause his heart disease.   The Veteran should provide any authorizations needed for this development.  

2.  The AOJ should then review the record, undertake any further development necessary,  and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

